DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 8-11 are allowable. Claims 8-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions A, B, and C, as set forth in the Office action mailed on 9/03/2020, is hereby withdrawn and claims 8-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Timothy DeWitt on 7/23/2021.
The application has been amended as follows: 
Claims 8-11 are no longer withdrawn.
Regarding claim 10, “according to claim 9” should read -according to claim 1--
Reasons for Allowance
Claims 1-5 and 8-11 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “a substantially hemispherical ceramic distal end portion having a radius rc; and a proximal ceramic portion having a circular cross-section, a concave outer surface and a central axis of a length L1, wherein L1>rc” as indicated in claim 1 as a whole.
The Examiner has cited Schnitzler (U.S. PGPub. No. 20070149970) as the most pertinent prior art reference, which teaches a similar electrosurgical probe comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein L1>rc”. The identified prior art describes various ceramic distal ends, including a hemispherical portion and a concave outer surface (Fig. 2-3). However, the applicant claims the length of the concave outer surface being larger than the radius of the hemispherical distal end, which is not explicitly disclosed by the prior art. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794